DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on March 6th, 2021, with regards to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 













EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The following amendment was approved by applicant’s representative Carleton Clauss (Reg. No. 66,230) on March 12th, 2021. The claims of this application have been amended as follows: 

13.	(Currently Amended)	   The optical element support system of claim [[6]] 1, wherein the axial support system and the lateral support system comprise a plurality of support legs coupled between the back surface of the optical element and a back wall of the optical element cell.

15.	(Currently Amended)	   The optical element support system of claim [[6]] 1, wherein:	
the axial support system and the lateral support system comprise a plurality of tangent arms coupled between a cylindrical wall of the optical element cell and a circumferential edge of the optical element; and	
each tangent arm is coupled to the circumferential edge of the optical element through a pivot. 



Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on November 19th, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claims 1, 17, 19, and 21 the closest prior art is Meier (US 5,151,809).
Regarding claim 1, Meier teaches an optical element support system, comprising: 
an optical element comprising an optical axis, an arcuate front surface, and a back surface; 
an axial support system configured to provide axial support to the optical element in a direction parallel to the optical axis of the optical element; and 
a lateral support system configured to provide lateral support to the optical element in one or more directions perpendicular to the optical axis of the optical element that is offset from a center-of-gravity of the optical element; and
an optical element cell with the optical element received within the optical element cell.
Regarding claim 1, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the axial support system comprises a safety edge clip coupled to the optical element cell and configured to retain the optical element within the optical element cell.

Regarding claim 17, Meier teaches an optical element support system for an optical element comprising an optical axis, an arcuate front surface, and a back surface, the optical element support system comprising: 
a lateral support system configured to provide lateral support to the optical element in one or more directions perpendicular to the optical axis of the optical element that is offset from a center-of-gravity of the optical element; and
an optical element cell with the optical element received within the optical element cell, wherein:
the lateral support system comprises a pad positioned within the optical element cell between a cylindrical wall of the optical element cell and a circumferential edge of the optical element with the pad configured to engage the circumferential edge of the optical element.
Regarding claim 17, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 17 recited together in combination with the totality of particular features/limitations recited therein, including wherein the pad includes a cavity configured to contain fluid within the cavity.

Regarding claim 19, Meier teaches a method of providing support to an optical element comprising an optical axis, an arcuate front surface, and a back surface, the method comprising: 
determining a center-of-gravity of the optical element; and 
providing support to the optical element, comprising: 
providing lateral support to the optical element in one or more directions perpendicular to the optical axis of the optical element, wherein a summation of substantially all lateral support forces is offset from the center-of-gravity of the optical element along the optical axis, thereby applying a moment to the optical element; and 
providing axial support to the optical element in a direction parallel to the optical axis of the optical element, thereby applying a counter-moment to the optical element.
Regarding claim 19, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 19 recited together in combination with the totality of particular features/limitations recited therein, including wherein applying the moment to the optical element comprises a controlling a pressure and a volume of a fluid in a cavity of a pad configured to engage a circumferential edge of the optical element.

Regarding claim 21, Meier teaches an optical element support system, comprising: 
an optical element comprising an optical axis, an arcuate front surface, and a back surface; 
an axial support system configured to provide axial support to the optical element in a direction parallel to the optical axis of the optical element; and 
a lateral support system configured to provide lateral support to the optical element in one or more directions perpendicular to the optical axis of the optical element that is offset from a center-of-gravity of the optical element; and
an optical element cell with the optical element received within the optical element cell, wherein:
the lateral support system comprises a pad positioned within the optical element cell between a cylindrical wall of the optical element cell and a circumferential edge of the optical element with the pad configured to engage the circumferential edge of the optical element.
Regarding claim 21, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 21 recited together in combination with the totality of particular features/limitations recited therein, including wherein the pad includes a cavity configured to contain fluid within the cavity.

Regarding claims 2-5, 7-16, 18, and 20, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872